Citation Nr: 0940129	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active service from October 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran was represented by a state service organization 
until August 2009. They revoked the power of attorney, 
notified the Veteran, and he has not appointed a new 
representative.

On October 6, 2009, relevant medical records dated September 
2007 and September 2009 were received at the Board from the 
Veteran.  He did not submit a waiver of RO review of this 
evidence.  As this case is being remanded for other reasons, 
discussed below, remanding for this issue is unnecessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Board finds that Veteran's VA audiological 
examination in September 2007 contained results that were 
inadequate for rating.  All frequencies were not recorded and 
the correct discrimination word list was not used.  The Board 
notes that under the recently published version of 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  

The Board finds that the September 2007 audiological 
evaluation does not provide an adequate basis upon which the 
Board can decide the Veteran's claim.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999).  The Board notes that the 
examination itself states that it is inadequate for rating 
purposes.  Moreover, the audiometric findings vary in several 
instances with those recorded on a June 2007 examination.  
Accordingly, the RO should arrange for the Veteran to undergo 
a VA audiological evaluation in order to determine the 
current severity of his service-connected bilateral hearing 
loss.  

The Veteran is hereby advised that a failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition, the RO should undertake any other development 
and/or notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran should be informed that he may 
submit evidence to support his claim.  

The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson 
cited to above, as appropriate.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them and describe 
further action to be taken.  

3.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  The RO 
should ensure that the examination is 
adequate for rating purposes and is 
conducted under the Maryland CNC, as is 
required.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a 
Supplemental State of the Case (SSOC) and 
afford them with an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


